Citation Nr: 0031186	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  97-32 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a chest condition.  

2.  Entitlement to service connection for a bilateral hand 
condition.

3.  Entitlement to service connection for a bilateral foot 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from January 1953 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision in which 
the RO denied service connection for a chest condition, a 
bilateral hand condition, and a bilateral foot condition.  
The veteran appealed and was afforded a hearing at the RO in 
July 1998.  As reflected in a June 1999 supplemental 
statement of the case (SSOC), the hearing officer continued 
the denial of his claims.  Thereafter, in September 2000, the 
veteran testified at a hearing before the undersigned 
Veterans Law Judge (Board Member) in Washington, D.C. 

REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  

The veteran maintains that service connection should be 
granted for a chest condition, bilateral hand disorder, and a 
bilateral foot disorder.  In this regard, the veteran has 
advanced various theories of entitlement for service 
connection, to include that he sustained a chest injury in 
service to the muscles of his chest when he was repeatedly 
jabbed in the rib cage during basic training, and that 
service connection for hand and feet disorders are warranted 
either as residuals of frostbite, or based upon exposure to 
chemicals, to include "Mitricide," in service.  Following a 
review of the evidence of record, the Board finds that 
further development of each of the claims on appeal is 
warranted.

Initially, the Board notes that most of the veteran's service 
medical records are not available.  Documentation in the 
claims folder reveals that nearly all of the veteran's 
service medical records were destroyed by fire at the 
National Personnel Records Center (NPRC) in July 1973.  The 
report of the veteran's separation examination in December 
1954 is in the claims folder.  At that time, the veteran was 
noted to have a history of chronic soreness of the lower 
right sternal border.

VA outpatient treatment records reveal that the veteran has 
been followed for treatment of COPD, possibly related to 
berylliosis caused by exposure to beryllium after his 
discharge from service.  Nerve testing confirmed peripheral 
neuropathy of both lower extremities and sensory neuropathy 
of the median nerve in the upper extremity.

In November 1997, the RO sent the veteran a letter informing 
him that his service medical records had not been found.  At 
that time, the RO requested alternative evidence from the 
veteran to support his application for benefits in the 
absence of his service medical records.

In subsequent correspondence, the veteran indicated that he 
was not claiming service connection for bronchitis; rather, 
he argued that he had chest pains that were inflicted on his 
body on completion of basic training.  In addition, the 
veteran indicated that he had calluses on his feet and hands; 
he noted that he was looking into the possibilities of 
frostbite as well as whether exposure to a chemical in 
service, identified as Miticide, was responsible for the 
problems in both hands and both feet.  The veteran submitted 
a photocopy of part of a newspaper article dealing with cold 
exposure and resulting frostbite for individuals who served 
in Korea.

The veteran submitted a lay statement from an individual who 
indicated that he observed the veteran complaining of chest 
pains and foot problems in service during basic training.  It 
was indicated that the veteran was repeatedly jabbed in the 
left rib cage and forced to do extra pull-ups.

In a July 1998 statement, the veteran indicated that two 
physicians had treated him in the 1960's for foot problems.  
One doctor, identified as Dr. Arthur Koven, is deceased.  The 
second physician, identified as Dr. John Duffy, Sr., was 
reported to be retired and his records destroyed.

Brent H. Bernstein, DPM has seen the veteran, for complaints 
related to his feet.  In a July 1998 letter, Dr. Bernstein 
indicated that he had followed the veteran for diffuse foot 
pain diagnosed as a bilateral sensory peripheral neuropathy.  
Dr. Bernstein noted the veteran's report of cold exposure in 
service and intolerance to cold with chronic worsening of 
pain in the lower extremities.  Dr. Bernstein commented that 
he had no proof the veteran had frostbite other than the 
veteran's own report.  However, he indicated that the 
veteran's current symptoms were consistent with a frostbite-
type cold-exposure injury to both feet.  Dr. Bernstein's 
treatment records of the veteran have not been associated 
with the claims folder.

An August 1998 statement from Dr. Duffy related that he had 
treated the veteran in the 1960's for chronic foot problems.

The Board notes that there have been significant changes in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law defines VA's duty to 
assist a claimant in obtaining evidence to necessary to 
substantiate the claim, and eliminates from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superceding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded).  These changes are applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

In light of the foregoing, and under the circumstances of 
this case, the Board finds additional development and 
adjudication of each of the claims is warranted.  
Specifically, the RO should first permit the veteran to 
provide additional objective evidence to support his claim, 
to include corroborating lay or other evidence that he was 
exposed to extremely cold conditions during Korea, and/or 
that he was exposed to Mitricide or other chemicals in 
service.  Then, the RO should ensure that all outstanding 
pertinent medical records have been associated with the 
claims file, to include clinical records from Dr. Bernstein, 
and outpatient treatment records from the VA Medical Center 
(VAMC) in Wilkes-Barre, Pennsylvania.  In regard to the 
latter records, the Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Thereafter, unless 
the RO determines that the medical evidence is sufficient to 
decide any of the claims, the RO should arrange for the 
veteran to undergo medical examination to obtain an opinion 
as to whether there exists a medical nexus between a current 
chest, bilateral hand, and/or bilateral foot disability and 
the veteran's active military service.  The veteran is hereby 
notified that a failure to report for any scheduled 
examination, without good cause, could well result in the 
denial of the claim.  See 38 C.F.R. § 3.655 (1999).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  

The Board also points out that in light of the recent 
amendment to 38 U.S.C.A. § 5107, noted above, there is no 
longer a legal requirement that a claim be "well-grounded" 
before it can be adjudicated on the merits; hence, each claim 
should be adjudicated on the merits.  These actions should be 
accomplished by the RO, in the first instance, to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Based on the foregoing, these matters are hereby REMANDED to 
the RO for the following action:

1.  The RO should contact the veteran and 
notify him of the need to submit 
objective evidence to support his claims 
for service connection, to include 
corroborating lay or other evidence that 
he was exposed to extremely cold 
conditions during Korea, and/or that he 
was exposed to Mitricide or other 
chemicals in service.  

2.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding medical 
records, to specifically include all 
outstanding pertinent clinical records 
from Dr. Bernstein, and all medical 
records from the Wilkes-Barre VAMC that 
have not already been associated with the 
claims file.  All attempts to secure this 
evidence must be documented in the claims 
folder by the RO.  If, after making 
reasonable efforts to obtain the 
identified treatment record(s) the RO is 
unable to do so, the RO must provide to 
the veteran and his representative the 
following information:  (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The RO should then provide to the 
veteran and his representative an 
opportunity to respond.

3.  Following completion of the 
foregoing, the RO should render a 
determination as to whether there is 
sufficient medical evidence to render a 
determination with respect to any claim 
(e.g., the claims for service connection 
for bilateral hand and foot disorders).  
The RO should fully explain the basis for 
its determination.

4.  Thereafter, to the extent necessary, 
the veteran should be scheduled for 
appropriate VA examination(s) to obtain 
an opinion as to the full nature and 
etiology of his claimed chest, hand 
and/foot disorders.  The entire claims 
folder, to include a complete copy of 
this REMAND, must be made available to, 
and be reviewed by, each physician 
examiner designated to examine the 
veteran.  All tests and studies deemed 
necessary should be accomplished, and all 
current clinical findings should be 
reported in detail.

Following examination of the veteran and 
review of his pertinent history, each 
physician should render an opinion as to 
whether the veteran currently has a 
chest, bilateral hand, or bilateral foot 
disorder, as appropriate; and if so, 
whether it is at least as likely as not 
that any such diagnosed disorder is 
related to disease or injury during the 
veteran's active duty service.  If any 
current disability is determined to be 
more likely than not related to an 
incident outside of the veteran's period 
of military service, the examiner should 
specifically indicate such in the report 
of examination.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached must be set forth in a 
typewritten report.  

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The claims file should 
not be returned to the Board until the 
remand has been complied with in full.  

6.  The RO must also review the claims 
file to ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

7.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claim in all 
of claims on appeal in light of all 
applicable evidence of record and all 
pertinent legal authority, to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate, and the recently 
amended/added statutory provisions to be 
codified at 38 U.S.C.A. §§ 5100-5107.  
The RO must provide adequate reasons and 
bases for all its determinations, citing 
to all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND.

8.  If any benefits sought by the veteran 
continue to be denied, the RO must 
furnish a supplemental statement of the 
case to him and his representative, and 
give them the appropriate opportunity to 
submit written or other argument in 
response thereto before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious 

handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 10 -


